Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces the sale of Zephyr Insurance Company, Inc. TORONTO, Sept. 9 /CNW/ - (TSX: KFS, NYSE: KFS) Kingsway Financial Services Inc. ("Kingsway" or "Company") today announced that it has entered into a definitive agreement to sell Zephyr Insurance Company, Inc. ("Zephyr") to Zephyr Acquisition Company ("ZAC"), an acquisition vehicle of Ocean Harbor Holding Inc. and MP Holdings LLC, a Hawaiian based investor group. The transaction is expected to be completed during the fourth quarter of 2009 subject to the receipt of regulatory approvals. Zephyr is a specialty property insurance company founded specifically to protect Hawaii homeowners and residents from catastrophic loss due to hurricanes. For the first six months of 2009, Zephyr had gross premiums written of approximately US$36 million, or 7% of the premiums of the Kingsway group of companies, and produced an underwriting profit. Kingsway anticipates receiving initial gross proceeds from the transaction of $31.5 million U.S., plus a contingent, deferred earn-out amount. Piper Jaffray & Co. is acting as the exclusive financial advisor and Cassels Brock & Blackwell LLP is acting as legal counsel to Kingsway. de Jonge LLC and FL Advisors, LLC are acting as the financial advisors and Joseph Jacobs, George Matlock and Sullivan & Worchester LLP are acting as legal counsel to ZAC. About the Company Kingsway focuses on non-standard automobile insurance in North America.
